  Case 18-24900           Doc 27      Filed 05/21/19 Entered 05/21/19 09:53:25     Desc Main
                                        Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                               Case No.: 16-03619 et al.

         Salomon Segura                              Chapter: 13
         Maria Segura
           AND ATTACHED LIST OF CASES                Judge Jack B. Schmetterer




                             AGREED SUBSTITUTION OF ATTORNEY


PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY AGREEMENT OF
PARTIES, Laura Hrisko formerly with Codilis & Associates, P.C., hereby agrees that ATTORNEY
GRANT SIMMONS, Codilis & Associates, P.C. hereby substitutes in and appears as counsel for lender
Ocwen Loan Servicing, LLC as servicer and Laura Hrisko formerly of Codilis & Associates, P.C.
withdraws her appearance from the case and the parties agree as follows:


COUNSEL APPEARANCE WITHDRAWN:                       COUNSEL SUBSTITUTING AND APPEARING:
Laura Hrisko                                        Grant Simmons
formerly Codilis & Associates, P.C.                 Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100               15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527                                Burr Ridge, IL 60527


 **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND WITHDRAWAL OF
   APPEARANCE OF COUNSEL ON THE ABOVE CAPTIONED CASE AND THE LIST OF
                             ATTACHED CASES.**

                                     AGREED TO BY BOTH PARTIES:



/s/ Laura Hrisko                                              /s/ Grant Simmons

                                                              RESPECTFULLY SUBMITTED

                                                              /s/ Grant Simmons

May 21, 2019

NOTE: This law firm is a debt collector.

14-07-P482
  Case 18-24900           Doc 27   Filed 05/21/19 Entered 05/21/19 09:53:25         Desc Main
                                     Document     Page 2 of 6


Attached List of Cases:




 BK CASE #                     DEBTORS
                                                       OCWEN LOAN SERVICING, LLC AS SERVICE
                                                       FOR U.S. Bank National Association, as
                                                       Trustee for Residential Asset Securities
                                                       Corporation, Home Equity Mortgage Asset-
                                                       Backed Pass-Through Certificates, Series
 16-03619     Salomon Segura and Maria Segura          2007-EMX1
                                                       Ocwen Loan Servicing, LLC as servicer
                                                       Deutsche Bank National Trust Company, As
                                                       Trustee for GSAMP Trust 2005-HE1
                                                       Mortgage Pass-Through Certificates, Series
 16-35075     Maria T. Hess                            2005-HE1
                                                       OCWEN LOAN SERVICING, LLC AS SERVICER
                                                       FOR HSBC Bank USA, N.A., As Trustee for
                                                       the registered holders of Nomura Home
                                                       Equity Loan, Inc., Asset-Backed Certificates,
 17-17748     James Brown and Fannie Brown             Series 2006-HE3
                                                       Ocwen Loan Servicing, LLC as servicer for
                                                       HSBC BANK USA, National Association, as
                                                       Trustee for ACE Securities Corp. Home
                                                       Equity Loan Trust, Series 2006-ASAP1 Asset
 18-19171     Ronnie Rodgers, Sr                       Backed Pass-Through Certificates
                                                       Ocwen Loan Servicing, LLC as servicer for
                                                       The Bank of New York Mellon f/k/a The
                                                       Bank of New York, as Trustee for the
                                                       Holders of the GE-WMC Asset-Backed Pass-
 18-26050     Cary Andrew Kniceley                     Through Certificates, Series 2005-1
                                                       Ocwen Loan Servicing, LLC as servicer for
                                                       U.S. Bank N.A., as Trustee, successor by
                                                       merger to Firstar Bank, N.A. successor in
                                                       interest to Firstar Bank Milwaukee, N.A., as
                                                       Trustee for Salomon Brothers Mortgage
                                                       Securities VII, Inc. Mortgage Pass-Through
 16-36090     Kermit Coy and Jeanne Coy                Certificates Series 1998-NC7
                                                       Ocwen Loan Servicing, LLC as servicer for
                                                       U.S. Bank National Association, as Trustee
                                                       for the CMLTI Asset-Backed Pass-Through
 18-32794     Mary Kelly Loch Behn                     Certificates, Series 2007-AMC3
Case 18-24900      Doc 27      Filed 05/21/19 Entered 05/21/19 09:53:25        Desc Main
                                 Document     Page 3 of 6



                                                   OCWEN LOAN SERVICING, LLC AS SERVICER
                                                   FOR U.S. Bank National Association, as
                                                   Trustee, successor in interest to Wilmington
                                                   Trust Company, as Trustee, successor in
                                                   interest to Bank of America, National
                                                   Association, as Trustee,successor by merger
                                                   to LaSalle Bank National Association, as
                                                   Trustee for Structured Asset Investment
                                                   Loan Trust Mortgage Pass-Through
15-42138   Alvina R. Casara                        Certificates Series 2005-1
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Wells Fargo Bank, National Association, as
                                                   Trustee for MASTR Asset Backed Securities
                                                   Trust 2005-OPT1, Mortgage Pass-Through
18-24900   Cephus Lee                              Certificates, Series 2005-OPT1
                                                   OCWEN LOAN SERVICING, LLC AS SERVICER
                                                   FOR Wells Fargo Bank, National
                                                   Association, as Trustee for Structured Asset
                                                   Securities Corporation Mortgage Pass-
14-81594   Ricky P. Schwartz                       Through Certificates, Series 2007-BC1
                                                   Ocwen Loan Servicing, LLC as servicer for
17-28954   Roberto V. Velazquez                    Bank of America, N.A.
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company as
                                                   Trustee for Ameriquest Mortgage Securities
                                                   Inc., Asset-Backed Pass-Through
18-11151   Stanley Hayden and Delisa A Hayden      Certificates, Series 2003-7
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company as
                                                   Trustee for GSAMP Trust 2007-FM2,
                                                   Mortgage Pass-Through Certificates, Series
16-33845   Randell Relf                            2007-FM2
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company As
                                                   Trustee For IndyMac INDX Mortgage Loan
                                                   Trust 2005-AR14, Mortgage Pass-Through
14-32653   Romero Patino and Magdalena Patino      Certificates Series 2005-AR14
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company as
                                                   Trustee for IndyMac INDX Mortgage Loan
                                                   Trust 2005-AR2, Mortgage Pass-Through
17-30832   Linda Hicks                             Certificates Series 2005-AR2
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company as
                                                   Trustee for IndyMac INDX Mortgage Loan
                                                   Trust 2005-AR35, Mortgage Pass-Through
18-26311   Mehdi Moghtaderi                        Certificates Series 2005-AR35
Case 18-24900       Doc 27        Filed 05/21/19 Entered 05/21/19 09:53:25        Desc Main
                                    Document     Page 4 of 6



                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      DEUTSCHE BANK NATIONAL TRUST
                                                      COMPANY as Trustee for INDYMAC INDX
                                                      MORTGAGE LOAN TRUST 2006-AR6,
                                                      MORTGAGE PASS-THROUGH CERTIFICATES
19-00681   Felicia S Sigel                            Series 2006-AR6
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      DEUTSCHE BANK NATIONAL TRUST
                                                      COMPANY AS TRUSTEE FOR LONG BEACH
                                                      MORTGAGE LOAN TRUST 2004-3, ASSET-
17-28487   Rosa Elestine Harris                       BACKED CERTIFICATES, SERIES 2004-3
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company as
                                                      Trustee for Residential Asset Securitization
                                                      Trust 2005-A8CB Mortgage Pass-Through
16-15994   Anthony Caliendo                           Certificates Series 2005-H
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture for Argent Mortgage Loan Trust
                                                      2005-W1, Asset-Backed Notes Series 2005-
18-18311   Terrell D. Thomas and Annette L. Thomas    W1
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture Trustee for American Home
15-12119   Sotero A Perez                             Mortgage Investment Trust 2005-1
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture Trustee for American Home
19-04374   Irma M Valentin                            Mortgage Investment Trust 2005-2
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture Trustee for American Home
19-07306   Mary Frances Dickens                       Mortgage Investment Trust 2005-2
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture Trustee for American Home
19-02090   Stephen Sobczak                            Mortgage Investment Trust 2007-2
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      Deutsche Bank National Trust Company, as
                                                      Indenture Trustee for American Home
19-03685   Gwendolyn L Payton                         Mortgage Investment Trust 2007-2
                                                      Ocwen Loan Servicing, LLC as servicer for
                                                      DEUTSCHE BANK NATIONAL TRUST
                                                      COMPANY, AS INDENTURE TRUSTEE UNDER
                                                      THE INDENTURE RELATING TO IMH ASSETS
                                                      CORP., COLLATERALIZED ASSET-BACKED
17-10627   Scott M Lapidus and Stacey L Krzywanos     BONDS, SERIES 2004-10
Case 18-24900       Doc 27     Filed 05/21/19 Entered 05/21/19 09:53:25         Desc Main
                                 Document     Page 5 of 6



                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     IndentureTrustee for Argent Mortgage Loan
                                                     Trust 2005-W1, Asset-Backed Notes Series
16-30414   Gene A Dockett                            2005-W1
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for American Home Mortgage
                                                     Assets Trust 2006-6, Mortgage-Backed Pass-
18-20029   Ewa M. Siracki                            Through Certificates Series 2006-6
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
                                                     Inc., Asset-Backed Pass- Through
18-00663   Patricia A. Hall                          Certificates, Series 2004-IA1
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
                                                     Inc., Asset-Backed Pass-Through
18-00066   Gad C. Ikeanumba                          Certificates, Series 2002-3
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
           Fredrick Allen Scollay and Carolyn Ruth   Inc., Asset-Backed Pass-Through
19-04229   Fischer                                   Certificates, Series 2004-R6
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
                                                     Inc., Asset-Backed Pass-Through
17-17536   Eric Zigman and Deborah Zigman            Certificates, Series 2005-R10
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
                                                     Inc., Asset-Backed Pass-Through
17-34395   Abel Rodriguez and Melissa Rodriguez      Certificates, Series 2005-R10
                                                     Ocwen Loan Servicing, LLC as servicer for
                                                     Deutsche Bank National Trust Company, as
                                                     Trustee for Ameriquest Mortgage Securities
                                                     Inc., Asset-Backed Pass-Through
18-25578   Jimmy Lee Cannon                          Certificates, Series 2005-R4
                                                     OCWEN LOAN SERVICING, LLC AS SERVICER
                                                     FOR Deutsche Bank National Trust
                                                     Company, as Trustee for Ameriquest
                                                     Mortgage Securities Inc., Asset-Backed
17-09507   Dawn S Hines                              Pass-Through Certificates, Series 2005-R7
Case 18-24900       Doc 27     Filed 05/21/19 Entered 05/21/19 09:53:25       Desc Main
                                 Document     Page 6 of 6



                                                   OCWEN LOAN SERVICING, LLC AS SERVICER
                                                   FOR Deutsche Bank National Trust
                                                   Company, as Trustee for Ameriquest
                                                   Mortgage Securities Inc., Asset-Backed
18-16225   Sheila McGill                           Pass-Through Certificates, Series 2005-R7
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Ameriquest Mortgage Securities
                                                   Inc., Asset-Backed Pass-Through
18-23367   Kevin Reed                              Certificates, Series 2005-R9
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Ameriquest Mortgage Securities
                                                   Inc., Asset-Backed Pass-Through
19-09329   Ellen A. Wein                           Certificates, Series 2005-R9
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Ameriquest Mortgage Securities
                                                   Inc., Asset-Backed Pass-Through
16-29085   Barbara Jean Hill                       Certificates, Series ARSI 2006-M3
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Ameriquest Mortgage Securities
                                                   Inc., Asset-Backed Pass-Through
17-00700   Javier Celio                            Certificates, Series ARSI 2006-M3
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Argent Securities Inc., Asset-
                                                   Backed Pass-Through Certificates, Series
17-14929   Katherine S. Cook                       2003-W8
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Argent Securities Inc., Asset-
                                                   Backed Pass-Through Certificates, Series
19-08947   Ethel Sanders                           2004-W11
                                                   Ocwen Loan Servicing, LLC as servicer for
                                                   Deutsche Bank National Trust Company, as
                                                   Trustee for Argent Securities Inc., Asset-
                                                   Backed Pass-Through Certificates, Series
15-40073   Mechelle L Gregory-Hayden               2005-W2
